DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated November 10, 2020 was submitted with the request for continued examination on January 12, 2021.  Claims 1, 7 and 17 were amended.  Claims 15 and 24 were previously canceled.  Claims 1-14, 16-23 and 25-30 are currently pending.
The amendments to claims 1 and 7 have overcome the rejections under 35 U.S.C. §112(a) and (b) of claims 1-14, 16-23 and 25-30 (¶¶ 6-11 of the Office Action) and the prior art rejections of claims 1-14, 16-23 and 25-30 (¶¶ 15-30 of the Office Action).  These rejections have therefore been withdrawn. However, upon further consideration, a new grounds of rejection of these claims has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 13, 16, 17, 22, 25 and 26 are rejected under 35 U.S.C. §103 as being unpatentable over Suzuki (U.S. Patent Application Publication No. 2010/0163155 A1) in view of Salaverry (U.S. Patent Application Publication No. 2010/0330329 A1, cited in previous Office Action).
Regarding claim 1, Suzuki discloses a surface protection method for a body to be coated (Abstract, [0002] of Suzuki, method of attaching decorative sheet to base member), comprising integrally sticking a thermoplastic coating film ([0085] of Suzuki, decorative sheet #10 can be polycarbonate or polyethylene terephthalate which are thermoplastic materials) larger in area than a predetermined sticking region of the body to be coated (FIGS. 6-7 of Suzuki, decorative 
Regarding claim 7, Suzuki discloses a surface decoration method for a body to be coated (Abstract, [0002] of Suzuki, method of attaching decorative sheet to base member) where a thermoplastic coating film having a larger area than a predetermined sticking region of the body to be coated is integrally stuck to the sticking region in accordance with a three dimension overlaying process (FIGS. 6-7 of Suzuki, decorative sheet #10 larger in area than base member #16 attached to base member #16; [0085] of Suzuki, decorative sheet #10 can be polycarbonate or polyethylene terephthalate which are thermoplastic materials), to integrally stick the coating film throughout an over half periphery of the body to be coated including the sticking region in a cross-sectional view (FIG. 8 of Suzuki, decorative sheet #10 covers over half periphery of base member #16), and an upper accommodating space is released to atmospheric pressure before the coating film contacts the body to be coated, so that the coating film is adhered to the surface of the body to be coated (FIGS. 6-7, [0137]-[0138] of Suzuki, pressure in upper space raised to atmospheric pressure to attach sheet #10 to base member #16).
Suzuki does not specifically disclose that the three dimension overlaying process is performed with a reticular sheet having a plurality of regularly arrayed openings being sandwiched between the coating film and the body to be coated; forming, at least a portion of the sticking region, a three dimensionally formed portion that has a plurality of regularly arrayed recessed portions corresponding to the openings in the reticular sheet; that the reticular sheet is arranged on a lower surface of the coating film before the reticular sheet is arranged on the body to be coated wherein the reticular sheet is a mesh sheet configured to cover the surface of the body to be coated as recited in claims 1 and 7.  Suzuki, however, discloses that the vacuum formed product can be used as an exterior member for transportation vehicles ([0152] of Suzuki).   Salaverry discloses a method of providing a three-dimensional structured outer surface to a vehicle comprising applying a laminate of an inner perforated layer #56 and an additional outer layer #60 to a body #36 (Abstract, FIG. 6, [0044] of Salaverry).  The inner perforated layer of Salaverry is a reticular sheet having a plurality of regularly arrayed openings (i.e., a mesh or sheet having a web-like pattern) (FIGS. 4 and 6 of Salaverry).  Also according to Salaverry, the outer layer and the perforated layer can be laminated together prior to applying the laminate #50 to the body ([0048] of Salaverry).  According to Salaverry, the exterior member provides the vehicle with a drag reducing outer surface (Abstract of Salaverry).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a laminate of a reticular sheet and a coating film as the sheet #10 in the method of Suzuki.  One of skill in the art would have been motivated to do so in order to provide an exterior member for a vehicle with a drag reducing outer surface as taught by Salaverry (Abstract of Salaverry). 
Regarding claims 2 and 8, Suzuki further discloses that the predetermined sticking region includes the whole three dimensionally formed portion, and extends throughout the over half periphery of the body to be coated in a center cross-sectional view (FIG. 8 of Suzuki), in the three dimension overlaying process, the body to be coated is accommodated in one of two contiguously formed spaces partitioned by the coating film, the sticking region is disposed to be integrally exposed (FIG. 6 of Suzuki), both contiguously formed spaces are brought into a pressure reduced state (FIG. 5, [0116] of Suzuki, pressure in upper and lower spaces are reduced) and thereafter, the other space accommodating no body to be coated is released to an atmospheric pressure ([0137] of Suzuki, pressure in upper space released to atmospheric pressure), thus sticking the coating film onto a surface of the body to be coated (FIG. 7 of Suzuki), whereby the coating film is integrally stuck throughout the over half periphery of the body to be coated including the sticking region in a cross-sectional view (FIG. 8 of Suzuki).
Regarding claims 3, 9, 13 and 22, Suzuki in view of Salaverry suggest that the body to be coated is a moving body that has a curved plate-shaped portion and is movable during use (FIG. 2 of Salaverry, exterior parts of vehicle have curved plate shaped portions), the three dimensionally formed portion includes a plurality of exposed dimples on the plate surface of the curved plate-shaped portion of the body to be coated (FIG. 6 of Salaverry, decorative film in modified method would conform to openings or apertures in punched film during vacuum bonding to form three dimensional pattern of dimples or indentations), the dimples being arrayed in areas subjected to fluid frictional resistance during movement (FIG. 2 of Salaverry, exterior parts of vehicles such as motorcycles and cars would inherently be subjected to air resistance during movement of the vehicle), and the sticking region to which the coating film is stuck is a continuous face region that includes the plate surface, a plate side surface contiguously formed 
Regarding claims 5, 11, 16, 17, 25 and 26, Suzuki further discloses that the three dimension overlay process includes at least following steps: sealing step: a step of vertically combining a lower chamber that has a lower accommodating space opened at the top and accommodates the body to be coated in the lower accommodating space with an upper chamber having an upper accommodating space opened at the bottom, with the coating film covering the both openings being sandwiched between, to hermetically form the continuously formed spaces consisting of the upper and lower accommodating spaces (FIG. 6 of Salaverry), lifting up step: a step of holding the body to be coated accommodated in the accommodating space with a holding portion located away from both of the sticking region and a side peripheral portion contiguously formed with a peripheral edge portion, and lifting up the body to be coated toward the upper accommodating space by driving the holding portion ([0151] of Suzuki, base member #16 may be raised using table or supporting stage that supports the base member), pressure reducing and drawing down step: a step of reducing the pressure in the lower accommodating space and the upper accommodating space of the sealed contiguously formed spaces while keeping the same pressure in the both spaces (FIG. 5, [0116] of Suzuki, pressure reduced in upper and lower spaces), and applying a predetermined heat quantity to the coating film to bring the coating film into a drawn-down state where an uppermost portion of the sticking region of the body to be coated lifted up by the holding portion draws nearest the extended coating film ([0116] sheet #10 heated), and sticking step: a step of releasing only the upper accommodating space out of the pressure-reduced upper and lower accommodating spaces to an atmospheric pressure to .
Claims 6, 12, 19, 20, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Suzuki in view of Salaverry as evidenced by Pierson, Jr. et al. (U.S. Patent Application Publication No. 2002/0129634 A1, cited in previous Office Action). 
Regarding claims 6, 12, 19, 20, 28 and 29, Suzuki does not specifically disclose a plurality of circular thickness-variable portions thinner or thicker than remaining portions preliminarily formed at least at the part to be stuck of the coating film before4Docket No. 018600-000005 sticking wherein the thickness-variable portions are regularly arrayed in the same pitch or a smaller pitch than the pitch of the plurality of regularly arrayed openings in the reticular sheet.  The upper layer of the sheet #10 in the modified vacuum forming method, however, would necessarily conform to the openings during vacuum bonding to form three dimensional pattern (See, for example, FIG. 6 of Salaverry).  Moreover, the portion of the upper layer of the sheet overlying the openings in the 3-D layer would necessarily thin under the action of heat and pressure applied during vacuum bonding as evidenced by Pierson.  In particular, Pierson discloses that, during solid phase high pressure forming of synthetic resin film against a male or female forming die, the material tends to become thinner at areas which exert more focused pressure on the material ([0021] of Pierson).  The edges of the openings in the punched film would necessarily exert more pressure on the decorative film resulting in thinning in these areas.  The resulting thinned regions would necessarily include circular thinned regions (i.e., thickness variable portions).  The thinned circular regions would be formed in the openings in the punched film and would therefore be arrayed at the same pitch.
Claims 4, 10, 14, 18, 21, 23, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Salaverry and further in view of Pierson).
Regarding claims 4, 10, 14 and 23, Suzuki discloses that, in the three dimension overlaying process, contiguously formed spaces are formed above and below the coating film with the laterally extended coating film being set as a boundary (FIG. 6 of Suzuki, sheet #10 divides upper and lower spaces), the body to be coated is accommodated in the lower accommodating space of the contiguously formed spaces (FIG. 6 of Suzuki, base member #16 in lower space), and an upper accommodating space of the contiguously formed spaces is released to an atmospheric pressure ([0137] of Suzuki, pressure in upper space raised to atmospheric pressure), a predetermined heat quantity is applied to the coating film before the upper accommodating space is released to the atmospheric pressure ([0116] of Suzuki, heating step), to bring the coating film into a drawn-down state where the coating film draws near the three dimensionally formed portion of the body to be coated ([0116] of Suzuki, heating step would necessarily cause some sagging of sheet #10), and the coating film is transitioned from the drawn-down state to a stuck state due to a pressure difference between the sealed spaces above and below the coating film (FIG. 7, [0137] of Suzuki, pressure in upper space raised).  Suzuki, however, does not specifically disclose that, in the coating film in the drawn-down state, a portion to be stuck to a center portion of the three dimensionally formed portion receives a smaller heat quantity than a portion to be stuck to a peripheral portion of the three dimensionally formed portion.  Pierson discloses a method for selective preheating of solid phase pressure formed sheet material (Title of Pierson).  Pierson discloses that, during solid phase high pressure forming of synthetic resin film against a male or female forming die, the material tends to become thinner at areas which exert more focused pressure on the material and that this 
Regarding claims 18 and 27, Suzuki further discloses that the three dimension overlay process includes at least following steps: sealing step: a step of vertically combining a lower chamber that has a lower accommodating space opened at the top and accommodates the body to be coated in the lower accommodating space with an upper chamber having an upper accommodating space opened at the bottom, with the coating film covering the both openings being sandwiched between, to hermetically form the continuously formed spaces consisting of the upper and lower accommodating spaces (FIG. 6 of Suzuki), lifting up step: a step of holding the body to be coated accommodated in the accommodating space with a holding portion located away from both of the sticking region and a side peripheral portion contiguously formed with a peripheral edge portion, and lifting up the body to be coated toward the upper accommodating space by driving the holding portion ([0151] of Suzuki), pressure reducing and drawing down step: a step of reducing the pressure in the lower accommodating space and the upper accommodating space of the sealed contiguously formed spaces while keeping the same pressure in the both spaces ([0116] of Suzuki, pressure reducing step), and applying a predetermined heat quantity to the coating film to bring the coating film into a drawn-down state where an uppermost portion of the sticking region of the body to be coated lifted up by the holding portion 
Regarding claims 21 and 30, neither Suzuki nor Salaverry specifically disclose a plurality of circular thickness-variable portions thinner or thicker than remaining portions preliminarily formed at least at the part to be stuck of the coating film before4Docket No. 018600-000005 sticking wherein the thickness-variable portions are regularly arrayed in the same pitch or a smaller pitch than the pitch of the plurality of regularly arrayed openings in the reticular sheet.  During vacuum forming in the modified method, however, upper layer of sheet #10 would necessarily conform to the openings or apertures in the punched film 3-D layer (FIG. 6 of Salaverry).  The portion of film #13 overlying the openings in the 3-D layer would also necessarily thin under the action of heat and pressure applied during vacuum bonding as evidenced by Pierson.  In particular, Pierson discloses that, during solid phase high pressure forming of synthetic resin film against a male or female forming die, the material tends to become thinner at areas which exert more focused pressure on the material and that this undesirable thinning can be ameliorated by selectively heating those areas to a lesser temperature than other areas ([0021] of Pierson).  The edges of the openings in the punched film would necessarily exert more pressure on the decorative film resulting in thinning in these areas.  The resulting thinned regions would necessarily include circular thinned regions (i.e., thickness variable portions).  The thinned circular regions would necessarily be formed in the openings in the punched film and would therefore be arrayed at the same pitch.
Response to Arguments
Applicant's arguments filed August 28, 2020 have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Sakamoto does not disclose or suggest that the upper accommodating space is released to atmospheric pressure before the coating film contacts the body to be coated as recited in claims 1 and 7 (pp. 18-19 of the amendment).  Suzuki, however, is being relied upon to address this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746